Citation Nr: 1001986	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  99-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1968 to 
February 1970.  He received the Combat Infantryman Badge, the 
Purple Heart Award, and the Army Commendation Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied 
entitlement to a compensable rating for bilateral hearing 
loss. 

This issue was previously before the Board on several 
occasions.  In February 2001 the Board denied the Veteran's 
claim for entitlement to a compensable disability rating for 
hearing loss on the grounds that the criteria for a 
compensable disability rating for hearing loss had not been 
met.  That decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001 the 
parties filed a Joint Motion for Remand and to Stay 
Proceedings, essentially asking the Court to vacate the Board 
decision and remand the case for compliance with the duty to 
assist and notify provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The 
Court issued an Order in April 2001 granting the motion.  

In April 2002, the Board again denied the Veteran's claim of 
entitlement to a compensable disability rating for hearing 
loss on the grounds that a compensable disability rating for 
hearing loss was not warranted.  The Veteran appealed that 
decision to the Court.  In a September 2003 Order the Court 
vacated and remanded the April 2002 Board decision.  The 
Secretary appealed the Court's September 2003 Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In May 2004, the Federal Circuit granted 
the Secretary's motion to vacate the September 2003 Order.  

In a May 2006 Order, the Court vacated the April 2002 Board 
decision and remanded the case to the Board.  The Secretary 
appealed that decision to the Federal Circuit.  In November 
2006, the Federal Circuit vacated the May 2006 Order and 
remanded the case to the Court.  Mandate was issued in 
January 2007.

The Court issued a decision in February 2007 remanding the 
issue of entitlement to a compensable disability rating for 
hearing loss to the Board.  In October 2007, the Board in 
turn remanded the issue to the RO via the Appeals Management 
Center (AMC) for further development.  The case has been 
returned to the Board for further appellate consideration.  

Thereafter, in April 2009, the Board again remanded the 
Veteran's claim for additional development.  Following a 
completion of the actions requested therein as well as a 
continued denial of the Veteran's claim, his appeal was 
returned to the Board for further appellate review.  


FINDING OF FACT

Multiple audiological testing has not provided puretone 
thresholds of a compensable level or reflective of 
exceptional hearing impairment patterns.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §  4.85, Tables VI, VIA and VII, Diagnostic 
Code (DC) 6100; § 4.86 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duties to notify and to 
assist a veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Board acknowledges that the Court previously provided 
additional requirements for compliance with the VCAA 
notification provisions in increased rating claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Importantly, 
however, the Federal Circuit subsequently determined that 
VCAA notice in a claim for increased rating need not be 
"veteran specific."  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In letters issued in November 2007 and June 2009 in the 
present case, subsequent to the initial adjudication of the 
claim, VA notified the Veteran of the evidence needed to 
substantiate his increased rating claim.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the November 2007 letter.  

While the VCAA notice was clearly given to the Veteran in the 
present case after the RO's initial adjudication of this 
issue, the timing defect of such notification was cured by 
the agency of original jurisdiction's subsequent 
re-adjudication of the claim on appeal and issuance of a 
supplemental statement of the case-most recently in 
September 2009.  Pelegrini II, 18 Vet. App. at 119-120 & 
Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a multiple VA audiological 
examinations, the most recent conducted in August 2008 and 
July 2009 for bilateral hearing loss.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life-including employment.  Such is 
specifically determined by comparing the veteran's 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In addition, the rating criteria provide for compensation 
based on exceptional hearing impairment patterns.  In 
particular, when the pure tone thresholds at the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) are 
55 decibels or more, or when the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In any event, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is 
consideration of the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

A complete and thorough review of the claims folder indicates 
that the Veteran has undergone multiple VA audiological 
evaluations during the current appeal.  Specifically, on the 
authorized VA audiological evaluation in April 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
60
65
40
LEFT
30
30
60
80
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 82 percent in the left ear.  
Mild to severe sloping configuration sensorineural hearing 
loss was diagnosed.  

Applying the results of the above examination to Table VI, 
the Veteran had Level I hearing in his right ear and Level IV 
hearing in his left ear, which correspond to a noncompensable 
rating.  Also, exceptional hearing impairment patterns were 
not shown.  38 C.F.R. § 4.86.  Such findings do not support a 
compensable evaluation.  

In February 1999, the Veteran underwent additional VA 
audiological testing.  Pure tone thresholds, in decibels, 
shown at that time were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
75
80
61
LEFT
50
50
80
90
68

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 94 percent in the left ear.  
Mild to severe sensorineural hearing loss with good word 
recognition ability was diagnosed bilaterally.  

Applying the results of the above examination to Table VI, 
the Veteran had Level IV hearing in his right ear and Level 
II hearing in his left ear, which correspond to a 
noncompensable rating.  Also, exceptional hearing impairment 
patterns were not shown.  38 C.F.R. § 4.86.  Such findings do 
not support a compensable evaluation.  

Subsequently, in August 2000, the Veteran underwent 
additional VA audiological evaluation.  Pure tone thresholds, 
in decibels, shown at that time were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
65
65
40
LEFT
15
30
60
70
44

Speech audiometry revealed speech recognition ability of 96 
percent in each.  Bilateral high frequency sensorineural 
hearing loss was diagnosed.  

Applying these results to Table VI, the Veteran had Level I 
hearing in each ear, which corresponds to a noncompensable 
rating.  Also, exceptional hearing impairment patterns were 
not shown.  38 C.F.R. § 4.86.  Such findings do not support a 
compensable evaluation.  

On the authorized VA audiological evaluation in August 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
80
80
60
LEFT
20
35
75
80
53

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.  Mild to 
severe sensorineural bilateral hearing loss was diagnosed.  

Applying these results to Table VI, the Veteran had Level II 
hearing in his right ear and Level I hearing in his left ear, 
which correspond to a noncompensable rating.  Also, 
exceptional hearing impairment patterns were not shown.  
38 C.F.R. § 4.86.  Such findings do not support a compensable 
evaluation.  

In a July 2009 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
80
75
59
LEFT
20
40
75
80
54

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 96 in the left ear.  

Applying these results to Table VI, the Veteran had Level IV 
hearing in his right ear and Level I hearing in his left ear, 
which correspond to a noncompensable rating.  Also, 
exceptional hearing impairment patterns were not shown.  
38 C.F.R. § 4.86.  Such findings do not support a compensable 
evaluation.  

As discussed herein, none of these audiological evaluations 
provide evidence of a compensable level of hearing 
impairment.  While the Veteran has reported increasing 
difficulties hearing and understanding conversation, speech 
audiometry and speech reception thresholds have consistently 
demonstrated noncompensable bilateral hearing loss.  The 
objective testing is more probative than subjective 
complaints reported in the context of the claim for 
compensation.  

In this regard, the Board acknowledges that, in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held 
that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability.  VA audiological evaluations completed herein 
document the Veteran's complaints of being unable to hear 
conversations.  However, at the April 1997 examination, the 
Veteran described the effect of his hearing impairment on his 
daily life as mild in severity because he had "gotten use to 
it."  Also, the July 2009 examiner noted that there was no 
need for medical follow-up for the Veteran's hearing problem.  

Moreover, in exceptional cases an extraschedular rating may 
be provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's hearing loss is 
manifested by loss of hearing acuity and complaints of 
difficulty hearing conversation.  The rating criteria are 
based on loss of hearing acuity and word recognition.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disabilities.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.  
Consequently, the weight of the evidence is against the claim 
and it is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.21 (2009).  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


